Title: To George Washington from Henry Knox, 30 March 1792
From: Knox, Henry
To: Washington, George

 

Sir.
War-department, March 30th 1792.

I have the honor to submit you, an order of a committee, to inquire into the failure of the late expedition. As I do not conceive myself authorized to deliver these papers of myself, I beg your permission, that they may be laid before the committee, if you should see no impropriety therein, together with major general St Clair’s letters; or such others, as the committee may request. I have the honor to be Sir, with the highest respect, Your most obedient servt

H. Knoxsecy of War

